MEMORANDUM**
Petitioner Tamara Aleksanyan and her son Rafik Isahakyan are natives and citizens of Armenia. They petition for review of a decision of the Board of Immigration Appeals (BIA) summarily affirming an immigration judge’s (IJ) denial of their application for asylum.1 Because the BIA streamlined its review of the IJ’s decision, we review the IJ’s decision as the agency’s final action on the merits. Falcon Carriche v. Ashcroft, 850 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence and may reverse only if the evidence compels a result contrary to the agency’s. Ochave v. INS, 254 F.3d 859, 861-62 (9th Cir.2001).
Substantial evidence supports the IJ’s finding that Petitioners failed to establish a nexus between the events that happened *560to them in Armenia and a statutory ground, including political opinion or imputed political opinion. Several members of the Armenian parliament, including one for whom the lead Petitioner’s husband worked as a driver, were assassinated in the fall of 1999. Seven days later, the husband failed to return home. Then, the following day, the lead Petitioner inquired of the government as to her husband’s whereabouts, and intruders ransacked her home, looking for unidentified cassettes, and hit her in the face. At other times, an unknown man tried unsuccessfully to pick up the son from school, and the lead Petitioner was nearly run over by a car in what she regarded as a deliberate attempt to hit her.
Assuming that these events qualify as past persecution, on this record we are not compelled to find that the events were connected to each other or to a political opinion, actual or imputed, of the lead Petitioner, notwithstanding her sincere belief. See id. at 865-67 (discussing evidence and noting that a sincere belief that there is a connection between an event and a protected ground is not, by itself, sufficient to establish nexus). The assassins’ motives were unclear; the lead Petitioner did not recognize any of the people involved in the events that involved her and her son; and she did not know why any of the events occurred. Under the circumstances, our standard of review requires us to deny the petition.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3. Alberto Gonzales is substituted for his predecessor, John Ashcroft, as Attorney General. Fed. R.App. P. 43(c)(2).


. The petition for review was timely filed because the BIA failed to mail its final decision to the correct address. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258-59 (9th Cir.1996) (holding that the time for filing a petition for review begins to run when the BIA mails the decision to the address of record).